Title: To Thomas Jefferson from William M. Duncanson, Jr., 22 February 1807
From: Duncanson, William M., Jr.
To: Jefferson, Thomas


                        
                            Sir
                     
                     Norfolk February 22nd 1807
                        
                        Having received a Letter from the Accountent of [the] Navy Department—& receiving by his statement pay as a midshipman, after acting as a Leiut: in the Navy Since the 12th Dece. 1805 [I] herewith take the liberty of transmeting to you a Copy of his Letter [as] well as a Letter of appointment from Commodor Rodgers also the [secr]etary of the Navys Letter to me—
                  Feling my self hurt at the decesion of Both of these Gentlemen [I mu]st take the liberty of appealing to your Excellence to Determine [whe]ther I shall Still act in Capacity of Leiutenant. I must take the liberty [to i]nform your Excellence that I am anxious to remain in the Navy [and] hope your Excellence will take my Case into Consideration.
                  I hope to have the honour of receiving a Letter from your Excellence when convenient—
                  I have the honour to Subscribe my Self With Sentiments of the highest Esteem & Regard
                  your humble Servent.
                        
                            William M. Duncanson, Junr.
                        
                    